SULLIVAN, J.
Epitomized Opinion
This was a petition for a writ of mandamus to compel the County Auditor to draw a warrant upon the County Treasurer for the sum of $2720.96. County Commissioners employed the city to repair the sidewalks surrounding and immediately adjacent to the Soldiers’ and Sailors’ Monument located on the City Public Square. The legal title to this ■monument was 'in Cuyahoga county. The city being properly equipped performed this service; but the county refused to pay the same. A demurrer was filed to the petition which was based upon two grounds: First, that the plaintiff had an adequate remedy at law, and, second, that there was on provision at law by which the county’s general funds were in any way liable for the money ' sued for herein. The trial court sustained the demurrer, whereupon the city prosecuted error. In reversing the decision of the lower court, the Court of Appeals held:
1. Under Sec. 2 of 91 OL. 741, and 95 OL. 799, the county was bound to repair the sidewalks around this monument and is liable for the repair of the same.
2. Under Sec. 3 of the act amended in' 95 OL. 799 the rapeir of sidewalks is an improvement to the monument and grounds as well as the monument itself.
3. Under the facts of this case, a mandamus will lie regardless of whether, the relator has ah adequate remedy at law.